Case 2:21-cv-00305-KJD-BNW Document 1-1 Filed 02/23/21 Page 1 of 14




                      EXHIBIT “A”

                         Complaint
     Case 2:21-cv-00305-KJD-BNW Document 1-1 Filed 02/23/21 Page 2 of 14
                                                                         Electronically Filed
                                                                         12/8/2020 10:25 AM
                                                                         Steven D. Grierson
                                                                         CLERK OF THE COURT

1    COMP
     JACOB G. LEAVITT, ESQ.
2
     Nevada Bar No. 12608
3    MATTHEW B. BECKSTEAD, ESQ.
     Nevada Bar No. 14168                                             CASE NO: A-20-825988-C
4    BIGHORN LAW                                                                Department 1
     2225 E. Flamingo Road
5
     Bldg. 2, Suite 300
6    Las Vegas, Nevada 89119
     Tel: (702) 333-1111
7    Email: Jacob@BighornLaw.com
     Email: Matthew@BighornLaw.com
8
      Attorneys for Plaintiff
9                                       DISTRICT COURT
10                                 CLARK COUNTY, NEVADA
11

12
     RICHARD SUDBERRY, Individually                       CASE NO:
                                                          DEPT. NO:
13                        Plaintiff,
     v.
14
                                                          COMPLAINT
15   WERNER CO., a Pennsylvania Business
     Corporation; OLD LADDER CO., as successor
16   by merger to WERNER CO., a Pennsylvania
     Business Corporation; ROE MANAGEMENT
17
     COMPANY; DOE EMPLOYEE; DOE
18   MAINTENANCE EMPLOYEE; DOE
     PROPERTY OWNER; ROE PROPERTY
19   OWNER; ROE MAINTENANCE
     COMPANY; ROE EMPLOYER; DOE
20   INDIVIDUALS I through X; and ROE
21
     CORPORATIONS, I through X, inclusive,

22                        Defendants.

23

24          COMES NOW Plaintiff, RICHARD SUDBERRY, and by and through his counsel,

25   JACOB G. LEAVITT, ESQ., and MATTHEW B. BECKSTEAD, ESQ., of the Law Firm of

26   BIGHORN LAW, and for his causes of action against Defendants, and each of them, alleges
27   as follows:
28




                                                    1

                                   Case Number: A-20-825988-C
     Case 2:21-cv-00305-KJD-BNW Document 1-1 Filed 02/23/21 Page 3 of 14



1
     1.    That Plaintiff RICHARD SUDBERRY (hereinafter referred to as “RICHARD” and/or
2
           “PLAINTIFF”) was at all times relevant to this action a resident of Clark County,
3
           Nevada.
4
     2.    Upon information and belief, that at all times relevant to this action, the Defendant
5
           WERNER CO. (hereinafter referred to as “WERNER CO.” and/or “DEFENDANT
6
           WERNER”) is a Pennsylvania Business Corporation that distributes and/or sells its
7
           manufactured goods in Clark County, Nevada, at such retailers as The Home Depot,
8
           Lowe’s and Ace.
9
     3.    Upon information and belief, that at all times relevant to this action, the Defendant
10

11
           OLD LADDER CO., as successor by merger to WERNER CO., (hereinafter referred to

12
           as “OLD LADDER CO.” and/or “DEFENDANT OLD LADDER”) is a a Pennsylvania

13         Business Corporation that distributes and/or sells its manufactured goods in Clark County,

14         Nevada, at such retailers as The Home Depot, Lowe’s, and Ace.

15   4.    The true names and capacities, whether individual, corporate, partnership, associate or

16         otherwise, of Defendant, ROE MANAGEMENT COMPANY, DOE EMPLOYEE,

17         DOE PROPERTY OWNER, ROE PROPERTY OWNER, ROE MAINTENANCE
18         COMPANY and/or ROE EMPLOYER and/or ROE CORPORATIONS I through X,
19         inclusive and/or DOE INDIVIDUALS I through X, inclusive, are unknown to
20         PLAINTIFF, who therefore sues said Defendants by such fictitious names.
21         PLAINTIFF is informed and believes and thereon alleges that each of these Defendants
22         is responsible in some manner for the events and happenings referred to and caused
23         damages proximately to PLAINTIFF as herein alleged, and that PLAINTIFF will ask
24
           leave of this Court to amend this Complaint to insert the true names and capacities of
25
           DOE EMPLOYEE and/or DOE MAINTENANCE EMPLOYEE and/or DOES I
26
           through X, when the same have been ascertained, and to join such Defendants in this
27
           action.
28




                                                    2
     Case 2:21-cv-00305-KJD-BNW Document 1-1 Filed 02/23/21 Page 4 of 14



1
     5.    Upon information and belief, Defendants, including DOE EMPLOYEE and/or DOE
2
           MAINTENANCE EMPLOYEE and/or DOES I through X, caused the subject ladder
3
           to buckle and collapse and was dangerous and therefore unfit to be used for its intended
4
           use on the Premises.
5
     6.    That the true names and capacities, whether individual, corporate, partnership,
6
           associate or otherwise, of Defendants, ROE MANAGEMENT COMPANY and/or
7
           ROE PROPERTY OWNER and/or ROE MAINTENANCE COMPANY and/or ROE
8
           EMPLOYER and/or ROE CORPORATION I through X, are unknown to Plaintiff,
9
           who therefore sues said Defendants by such fictitious names.
10

11
     7.    Plaintiff is informed and believes and thereon alleges that each of Defendants

12
           designated herein as ROE MANAGEMENT COMPANY and/or ROE PROPERTY

13         OWNER and/or ROE MAINTENANCE COMPANY and/or ROE EMPLOYER

14         and/or ROE CORPORATION I through X, is/are responsible in some manner for the

15         events and happenings referred to and caused damages proximately to Plaintiff as

16         herein alleged, and that Plaintiff will ask leave of this Court to amend this Complaint

17         to insert the true names and capacities of ROE MANAGEMENT COMPANY and/or
18         ROE PROPERTY OWNER and/or ROE MAINTENANCE COMPANY and/or ROE
19         EMPLOYER and/or ROE CORPORATION I through X, when the same have been
20         ascertained and to join such Defendants in this action.
21   8.    Upon information and belief, Defendants, including ROE MANAGEMENT
22         COMPANY and/or ROE PROPERTY OWNER and/or ROE MAINTENANCE
23         COMPANY and/or ROE EMPLOYER and/or ROE CORPORATION I through X,
24
           caused the subject ladder, designed, constructed, maintained, and/or otherwise exist in
25
           a manner that it was unreasonably dangerous and created hazard and therefore unfit to
26
           be used for its intended use on the premises.
27
     9.    Plaintiff has been required to retain the law firm of BIGHORN LAW to prosecute this
28
           action and is entitled to reasonable attorneys’ fee.



                                                    3
     Case 2:21-cv-00305-KJD-BNW Document 1-1 Filed 02/23/21 Page 5 of 14



1
     ///
2
     ///
3
                                       FIRST CAUSE OF ACTION
4
                                       (Negligence – All Defendants)
5
     10.   Plaintiff incorporates by this reference all of the allegations set forth in the paragraphs
6
           1 though 9 above, as though completely set forth herein.
7
     11.   That upon information and belief, at all times relevant to this action, the Defendants
8
           WERNER CO. and OLD LADDER CO., and each of them, owned, manufactured,
9
           distributed, operated, maintained, and/or controlled the ladder from which Plaintiff fell in
10

11
           the subject incident described in this complaint (“Ladder”).

12
     12.   That on or about December 9, 2018, and for some time prior thereto, the DEFENDANTS,

13         and each of them (by and through their authorized agents, servants, and employees, acting

14         within the course and scope of their employment), negligently and carelessly

15         manufactured, maintained, operated, occupied, and/or controlled the Ladder, in a manner

16         that caused the Ladder to be unreasonably dangerous in creating a hazard for employees

17         and other intended users, including PLAINTIFF. This action and/or inaction thereby
18         created a non-obvious, dangerous condition; a condition that DEFENDANTS, and each
19         of them knew or should have known was unreasonably dangerous.
20   13.   That on or about December 9, 2018, and for some time prior thereto, the DEFENDANTS,
21         and each of them (by and through their authorized agents, servants, and employees, acting
22         within the course and scope of their employment), negligently and carelessly
23         manufactured, maintained, operated, occupied, and controlled the Ladder in a manner that
24
           caused the Ladder to be unreasonably dangerous in creating a hazard for employees,
25
           including PLAINTIFF. This action and/or inaction thereby created an unsafe condition,
26
           even though DEFENDANTS knew or, through the exercise of ordinary care and
27
           diligence, should have known that failure to properly and adequately maintain the Ladder
28
           would create and/or enable a dangerous and hazardous condition for its employees.



                                                    4
     Case 2:21-cv-00305-KJD-BNW Document 1-1 Filed 02/23/21 Page 6 of 14



1
     14.   That on or about December 9, 2018, and for some time prior thereto, the DEFENDANTS,
2
           and each of them (by and through their authorized agents, servants, and employees, acting
3
           within the course and scope of their employment), negligently and carelessly owned,
4
           maintained, operated, occupied, and controlled manufacture of the Ladder and enabled
5
           the Ladder to be designed, constructed, maintained and/or textured in a manner as to
6
           cause an unreasonably dangerous condition and/or hazardous Ladder.
7
     15.   That DEFENDANTS, and each of them, failed to maintain the relevant premises in a
8
           reasonably safe condition; and that DEFENDANTS, and each of them, negligently,
9
           carelessly, and recklessly failed to assess said condition and/or warn its employees, and
10

11
           more particularly PLAINTIFF, of the dangerous hazard and/or condition created by the

12
           inadequate design, construction, and/or texture of the Ladder.

13   16.   That on or about December 9, 2018, PLAINTIFF, while lawfully upon said premises of

14         DEFENDANTS, and each of them, was caused to suffer the injuries and damages

15         hereinafter set forth when the Ladder collapsed while he was on it.

16   17.   That on or about December 9, 2018, and for some time prior thereto, the DEFENDANTS,

17         and each of the them (by and through their authorized agents, servants, and employees,
18         acting within the course and scope of their employment), negligently and carelessly
19         owned, maintained, operated, occupied, and controlled the said Premises, in that they
20         designed, constructed, built, installed, textured, and/or maintained the Ladder in such
21         a manner that it presented a dangerous and hazardous condition in an area intended for
22         the use and commonly and regularly used by employees of said DEFENDANTS.
23   18.   That on or about December 9, 2018, and for some time prior thereto, the DEFENDANTS,
24
           and each of them (by and through their authorized agents, servants, and employees, acting
25
           within the course and scope of their employment), negligently and carelessly owned,
26
           designed, constructed, built, installed, textured, maintained, operated, occupied, and
27
           controlled the Ladder. This action and/or inaction thereby created an unsafe condition
28
           even though DEFENDANTS knew or, through the exercise of ordinary care and



                                                   5
     Case 2:21-cv-00305-KJD-BNW Document 1-1 Filed 02/23/21 Page 7 of 14



1
           diligence, should have known, that failure to properly and adequately design, construct,
2
           build, texture and/or maintain the Ladder would create and/or permit a dangerous and
3
           hazardous condition for its employees.
4
     19.   That on or about December 9, 2018, and for some time prior thereto, the DEFENDANTS,
5
           and each of the them (by and through their authorized agents, servants, and employees,
6
           acting within the course and scope of their employment), negligently and carelessly
7
           owned, designed, constructed, built, installed, textured, maintained, operated, occupied,
8
           and controlled the Ladder so as to cause and allow ladder to be unreasonably dangerous
9
           and hazardous, in a manner as to cause an unreasonably dangerous condition, thus
10

11
           making the ladder hazardous and dangerous, and more particularly hazardous and

12
           dangerous to PLAINTIFF.

13   20.   That on or about December 9, 2018, and for some time prior thereto, the DEFENDANTS,

14         and each of the them (by and through their authorized agents, servants, and employees,

15         acting within the course and scope of their employment), negligently and carelessly

16         owned, designed, constructed, built, installed, textured, maintained, operated, occupied,

17         and controlled the Ladder, in that DEFENDANTS permitted, allowed and caused said
18         unsafe Ladder to remain even though DEFENDANTS knew or should have known
19         through the exercise of ordinary care and diligence that the Ladder created an
20         unreasonably dangerous hazard, creating an unreasonably dangerous condition for
21         anyone using the area, and more particularly for PLAINTIFF.
22   21.   That DEFENDANTS, and each of them, failed to maintain the Ladder in a reasonably
23         safe condition, particularly with respect to the Ladder, so as to cause the Ladder to be
24
           a dangerous and hazardous condition and otherwise be unsafe for use for its intended
25
           purpose and design.
26
     22.   At all times complained of herein, DEFENDANTS, and each of them, were under a duty
27
           to use reasonable care in the conduct of their joint venture and responsibilities and efforts
28




                                                     6
     Case 2:21-cv-00305-KJD-BNW Document 1-1 Filed 02/23/21 Page 8 of 14



1
           in providing construction, management, supervision, maintenance, control, and/or repair
2
           of the Ladder, and DEFENDANTS, and each of them, breached their duties.
3
     23.   At all times complained of herein, DEFENDANTS, and each of them, owed a duty of
4
           care to PLAINTIFF to construct and maintain the Ladder in a condition and manner as to
5
           be free of dangerous hazards or conditions.
6
     24.   At all times complained of herein, DEFENDANTS, and each of them, owed a duty of
7
           care to PLAINTIFF to warn PLAINTIFF of dangerous hazards or conditions.
8
     25.   That upon information and belief, DEFENDANTS, and each of them, breached these
9
           duties owed to PLAINTIFF by creating and/or knowingly, negligently, and/or
10

11
           recklessly allowing dangerous hazards and/or conditions to exist and remain on the

12
           premises prior to PLAINTIFF’S incident and by intentionally, knowingly, negligently,

13         and/or recklessly failing to correct and/or remedy the dangerous hazard and/or

14         condition and/or by failing to warn PLAINTIFF of the existence of the dangerous

15         hazard and/or condition.

16   26.   That the carelessness and negligence of the DEFENDANTS, and each of them, in

17         breaching a duty owed to the PLAINTIFF, which directly and proximately caused the
18         injuries and damages to PLAINTIFF, consisting in and of, but not limited to, the following
19         acts, to-wit:
20         (a) Failure to provide a safe ladder for PLAINTIFF to climb, which was that location’s
21             intended purpose;
22         (b) Failure to provide safe ladder for PLAINTIFF to use on the premises to conduct his
23             job duties;
24
           (c) Failure to warn PLAINTIFF, of the dangerous and hazardous condition then and there
25
               existing in said premise;
26
           (d) Failure to properly and adequately inspect and analyze the said dangerous condition
27
               in the ladder and dangerous condition;
28




                                                    7
     Case 2:21-cv-00305-KJD-BNW Document 1-1 Filed 02/23/21 Page 9 of 14



1
           (e) The DEFENDANTS, and each of them, had, or should have had, knowledge or notice
2
               of the existence of the said dangerous and hazardous condition which was created
3
               from said ladder;
4
           (f) Failure to properly and adequately construct and/or maintain the ladder;
5
           (g) Failure to remedy or repair a dangerous and hazardous condition; and
6
           (h) Negligent hiring, training, and/or supervision.
7
     27.   The DEFENDANTS, and each of them, have violated certain statutes, ordinances and
8
           building codes, which PLAINTIFF prays leave of Court to insert the exact statutes or
9
           ordinances or codes at the time of the trial.
10

11
     28.   That Ladder and repair safety standards, laws, codes, rules, regulations, and/or

12
           ordinances have been violated by the Defendants, and each of them. PLAINTIFF prays

13         leave of Court to insert the exact standards, statutes, ordinances, laws, codes,

14         regulations and/or rules at the time of the trial. Violation of the ordinance and/or

15         statutes, etc., proximately caused the injuries and damages described herein.

16   29.   That PLAINTIFF is among the class of persons that the standards, laws, codes, rules,

17         regulations, and/or ordinances are designed to protect.
18   30.   That PLAINTIFF's injuries and damages are of the class that the standards, laws, codes,
19         rules, regulations, and/or ordinances are designed to prevent.
20   31.   That DEFENDANTS’ negligence per se is imputed by operation of the standards, laws,
21         codes, rules, regulations, and/or ordinances.
22   32.   That each of DEFENDANTS’ breaches of their duties directly and proximately
23         caused the injuries and damages to PLAINTIFF.
24
     33.   That on or about December 9, 2018, PLAINTIFF as a direct and proximate result of
25
           the said negligence and carelessness of DEFENDANTS, and each of them, was caused
26
           to suffer injuries and damages hereinafter set forth when he fell as a result of a collapsed
27
           ladder on the premises causing PLAINTIFF.
28




                                                     8
     Case 2:21-cv-00305-KJD-BNW Document 1-1 Filed 02/23/21 Page 10 of 14



1
     34.   By reason of the premises and as a direct and proximate result of the aforesaid negligence
2
           and carelessness of the DEFENDANTS, and each of them, PLAINTIFF was otherwise
3
           injured in and about his neck, back, ribs, legs, arms, organs, and systems, and was
4
           otherwise injured and caused to suffer great pain of body and mind, and all or some of
5
           the same is chronic and may be permanent and disabling, all to PLAINTIFF’s damage
6
           in an amount in excess of Fifteen Thousand Dollars ($15,000.00).
7
     35.   By reason of the premises, and as a direct and proximate result of the aforesaid negligence
8
           and carelessness of the DEFENDANTS, and each of them, PLAINTIFF, has been caused
9
           to incur medical expenses, and will in the future be caused to expend monies for medical
10

11
           expenses and additional monies for miscellaneous expenses incidental thereto, in a sum

12
           presently unascertainable. PLAINTIFF will pray leave of Court to insert the total amount

13         of the medical and miscellaneous expenses when the same have been fully determined at

14         the time of the trial for this action.

15   36.   Prior to the injuries complained of herein, PLAINTIFF, was an able-bodied individual,

16         capable of being gainfully employed and capable of engaging in all activities for which

17         PLAINTIFF was otherwise suited. By reason of the condition of the premises described
18         herein, and as a direct and proximate result of the negligence of the said Defendants, and
19         each of them, PLAINTIFF was caused to be disabled and limited and restricted in
20         PLAINTIFF occupations and activities.
21   37.   PLAINTIFF has been required to retain the law firm of BIGHORN LAW to prosecute
22         this action, and is entitled to a reasonable attorneys’ fee, his litigation costs, and
23         prejudgment interest.
24
                                       SECOND CAUSE OF ACTION
25
                               (Negligent Hiring/Training – All Defendants)
26
     38.   Plaintiff incorporates by this reference all of the allegations set forth in the paragraphs
27
           1 though 37 above, as though completely set forth herein.
28




                                                    9
     Case 2:21-cv-00305-KJD-BNW Document 1-1 Filed 02/23/21 Page 11 of 14



1
     39.   DEFENDANTS, and each of them, had a duty to properly hire, train, and supervise all
2
           employees to ensure that the Premises mentioned hereinabove were designed,
3
           constructed, built, textured, installed, maintained and/or remained, in a reasonably safe
4
           condition, and were safe for use for their intended purpose.
5
     40.   That at all times pertinent hereto, DEFENDANTS, and each of them, breached their
6
           above-referenced duties by failing to properly hire, train and/or supervise
7
           DEFENDANTS’         employees,     in   each    of   his/her   duties   and   actions   as
8
           designer/builder/installers/property managers/maintainer and/or employees for said
9
           DEFENDANTS.
10

11
     41.   As a direct and proximate result of the aforesaid negligence and carelessness of the

12
           above-referenced DEFENDANTS, and each of them, PLAINTIFF suffered physical

13         injury and was otherwise caused to suffer great pain of body and mind, and all or some

14         of the same is chronic and may be permanent and disabling, all to his damage in an

15         amount in excess of $15,000.00.

16   42.   As a direct and proximate result of the aforesaid negligence and carelessness of the

17         DEFENDANTS, and each of them, PLAINTIFF has been caused to expend monies for
18         medical and miscellaneous expenses, and will in the future be caused to expend
19         additional monies for medical expenses and miscellaneous expenses incidental thereto,
20         in a sum not yet presently ascertainable, and leave of Court will be requested to include
21         said additional damages when the same have been fully determined.
22   43.   PLAINTIFF has been required to retain the law firm of BIGHORN LAW to prosecute
23         this action, and is entitled to recover a reasonable attorneys’ fee, her litigation costs,
24
           and prejudgment interest.
25
                                       THIRD CAUSE OF ACTION
26
                                    (Strict Liability – All Defendants)
27
     44.   Plaintiff incorporates by this reference all of the allegations set forth in the paragraphs
28
           1 though 43 above, as though completely set forth herein.



                                                    10
     Case 2:21-cv-00305-KJD-BNW Document 1-1 Filed 02/23/21 Page 12 of 14



1
     45.   DEFENDANTS, and each of them, had a duty to inspect the Ladder for defects prior
2
           to distributing it to another person and/or otherwise placing the Ladder into the stream
3
           of commerce for the ultimate purpose of selling the Ladder to the general public.
4
     46.   DEFENDANTS, and each of them, failed to comply with their duty to inspect the
5
           Ladder for defects prior to distributing it to another person and/or otherwise placing
6
           the Ladder into the stream of commerce for the ultimate purpose of selling the Ladder
7
           to the general public.
8
     47.   DEFENDANTS, and each of them, distributed and/or sold the Ladder in the regular
9
           course of their respective businesses, doing so in a manner establishing their statuses
10

11
           as a merchant or one engaged in the business of supplying goods of the kind involved

12
           in this case, i.e., the Ladder.

13   48.   DEFENDANTS, and each of them, engage sufficiently in the manufacture,

14         distribution, and/or sale of ladders, including the Ladder, such that each lacks the

15         characteristics of an “occasional seller.”

16   49.   As a direct and proximate result of the defective Ladder that was manufactured,

17         distributed, and/or sold by the above-referenced DEFENDANTS, and each of them,
18         PLAINTIFF suffered physical injury and was otherwise caused to suffer great pain of
19         body and mind, and all or some of the same is chronic and may be permanent and
20         disabling, all to his damage in an amount in excess of $15,000.00.
21   50.   As a direct and proximate result of the aforesaid negligence and carelessness of the
22         DEFENDANTS, and each of them, PLAINTIFF has been caused to expend monies for
23         medical and miscellaneous expenses, and will in the future be caused to expend
24
           additional monies for medical expenses and miscellaneous expenses incidental thereto,
25
           in a sum not yet presently ascertainable, and leave of Court will be requested to include
26
           said additional damages when the same have been fully determined.
27

28




                                                   11
     Case 2:21-cv-00305-KJD-BNW Document 1-1 Filed 02/23/21 Page 13 of 14



1
     51.    PLAINTIFF has been required to retain the law firm of BIGHORN LAW to prosecute
2
            this action, and is entitled to recover a reasonable attorneys’ fee, his litigation costs,
3
            and prejudgment interest.
4

5

6
                                        PRAYER FOR RELIEF:
7
            WHEREFORE, Plaintiff RICHARD SUDBERRY respectfully requests that this Court
8
     enter the following relief against DEFENDANTS, and each of the DEFENDANTS, jointly and
9
     severally, herein as follows:
10

11
            1. General damages for PLAINTIFF, in an amount in excess of $15,000.00;

12
            2. Special damages for said Plaintiff’s medical and miscellaneous expenses as of this

13   date, plus future medical expenses and the miscellaneous expenses incidental thereto in a

14   presently unascertainable amount, in excess of $15,000.00;

15          3. Special damages for lost wages in a presently unascertainable amount, and/or

16   diminution of the earning capacity of Plaintiff, plus possible future loss of earnings and/or

17   diminution of said Plaintiff’s earning capacity in a presently unascertainable amount;
18          4. Costs of this suit;
19          5. Prejudgment interest;
20          6. Attorney’s fees; and
21          7. For such other and further relief as to the Court may seem just and proper.
22          DATED this 8th day of December, 2020.
23
                                                   BIGHORN LAW
24

25
                                                   By: /s/ Matthew B. Beckstead
26                                                 JACOB G. LEAVITT, ESQ.
                                                   Nevada Bar No. 12608
27                                                 MATTHEW B. BECKSTEAD, ESQ.
                                                   Nevada Bar No. 14168
28
                                                   BIGHORN LAW



                                                    12
     Case 2:21-cv-00305-KJD-BNW Document 1-1 Filed 02/23/21 Page 14 of 14



1                                       2225 E. Flamingo Road
                                        Bldg. 2, Suite 300
2
                                        Las Vegas, Nevada 89119
3                                       Tel: (702) 333-1111
                                        Email: Jacob@BighornLaw.com
4                                       Email: Matthew@BighornLaw.com
                                        Attorneys for Plaintiff
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                         13
